IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEREX R. DOOLEY, E CIVIL ACTION
Petitioner :
Vv.
ERIC TICE et al, : Ne. 17-4315
Respondents ;

ORDER
AND NOW, this 70 fe of —~_, 2020, upon consideration of Petitioner

Lerex R. Dooley’s Petition for Writ of Habeas Corpus (Doc. No. 1), the respondents’ response
thereto (Doc. No. 13), Mr. Dooley’s reply (Doc. No. 20), Magistrate Fudge Linda K. Caracappa’s
Report & Recommendation (Doc. No. 24), Mr. Dooley’s Objections to the Report &
Recommendation (Doc. No. 27), Mr. Dooley’s Motion for Leave to File Addendum (Doc. No. 29),
the Court’s February 25, 2019 Order referring the case to Judge Caracappa for a Supplemental
Report & Recommendation (Doc. No. 30), Judge Caracappa’s Supplemental Report &
Recommendation (Doc. No. 34), Mr. Dooley’s Nune Pro Tunc Objections to the Supplemental
Report & Recommendation (Doc. No. 39), and Mr. Dooley’s Motion for Leave to Modify
Objections to the Supplemental Report & Recommendation (Doc. No. 40), it is ORDERED that:
1. The Report & Recommendation (Doc. No. 24) and Supplemental Report &
Recommendation (Doc. No. 34) are APPROVED and ADOPTED.
2. Mr. Dooley’s Motion for Leave to Modify Objections to Supplemental Report and
Recommendation (Doc. No. 40) is DENIED and Mr. Dooley’s Objections (Doc.
Nos. 27, 29, 39) are OVERRULED for the reasons set forth in the accompanying
Memorandum.

The Petition for Writ of Habeas Corpus (Doc. No. 1)is DENTED.

had
4. There is no probable cause to issue a certificate of appealability.’

5. The Clerk of Court shall mark this case CLOSED for all purposes, including

statistics.

BY THE’-COURT:

ate,

GENE E.K. PRATTER
UNITED STATES DISTRICT JUDGE

 

A certificate of appealability may issue only upon “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c){2). A petitioner must “demonstrate that reasonable junsts would
find the district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,
529 US. 473, 484 (2000): Lambert v. Blackwell, 387 F.3d 210, 230 (3d Cir. 2004). The Court agrees with
Magistrate Judge Caracappa that there is no probable cause to issue such a certificate in this action.
